Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Leon A. Stone appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Stone’s motions for appointment of counsel, bail or release pending appeal, and to enforce judgment and authorize discovery and affirm for the reasons stated by the district court. Stone v. Bennett, No. 2:10-cv-00280-JBF-FBS (E.D.Va. July 15, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.